Title: To James Madison from an Unidentified Correspondent, 20 July 1813
From: 
To: Madison, James


off Majr Sommervills St Marys County MarylandTuesday Morning July 20th. 1813
There appears to be at this time 11. Sail of Armed Vessels
Vitze.
4.   74s. Certainly
2   64s. 74 in disguise
2   Frigates
3   Sloops of War & two or three small Tenders or Cutters
There appears to be at Blackstones Island Four sail Vitz:
1. 80 Gun ship which went up this morning
1 Transport
1 Brigg &
2 Sloops. In all 19 Sail vitzt.
1. 80 Gun ship
4. 74s. do
2 64 do
4 Frigates
3 Briggs
4 Scuners
1 Sloop.

21st July 1813.
The force concentrates Admiral Warren comes up to within about four Miles of Blackstons Island &c Admiral Cockburn comes down within about 3 or 4 Miles above the Island.
22d
The Fleet in the same position. Two small lookout Vessels progressing upwards at 8 OClock AM.
